—Appeal by the *457defendant from a judgment of the Supreme Court, Queens County (Flaherty, J.), rendered June 29, 1994, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We strongly disapprove of and find totally unacceptable the trial court’s reason for denying defense counsel’s application to have an additional counsel to assist him. Despite our disapproval, we do not find that the defendant’s constitutional rights were impaired or that he was prejudiced thereby.
The defendant’s remaining contentions are either unpreserved for appellate review (see, CPL 470.05 [2]) or without merit. Santucci, J. P., Altman, Friedmann and Goldstein, JJ., concur.